TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 8, 2019



                                     NO. 03-19-00103-CR


                                   Ex parte Jeanette Stevens




         APPEAL FROM THE 428TH DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE SMITH




This is an appeal from the order denying habeas corpus relief entered by the trial court.

Jeanette Stevens has filed a motion to dismiss the appeal. Therefore, the Court grants the

motion, allows Jeanette Stevens to withdraw her notice of appeal, and dismisses the appeal.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.